DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a staple cartridge including a plurality of staple drivers, classified in A61B2017/07271.
II. Claims 19-20, drawn to a surgical stapler, classified in A61B17/07207.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the staple drivers of the claimed subcombination are not required by the claimed combination.  Claim 13 is an evidence claim supporting the conclusion that the combination does not rely upon the specific details of the subcombination for patentability.  The subcombination has separate utility such as in a circular stapler.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There is a search and examination burden for the combination and subcombination as set forth above because at least the following reasons apply: the combination and subcombination require a different filed of search (e.g., searching different classes/subclasses or electronic resources, and employing different search strategies or search queries).
During a telephone conversation with Mr. Jason Janovski on March 19, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  
Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Objections
Claims 15-16 are objected to because of the following informalities:  in claim 15, line 7, “potion” apparently should be “portion”.  Claim 16 is objected to as being dependent on an objected independent claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12-14, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton et al. (US Patent No. 8,485,412).  
With respect to claim 1, Shelton et al. disclose a staple cartridge 42 (figure 2, [190]) configured for use with a surgical stapler 10 (figure 1, [189]), comprising a cartridge body (Annotated Figure A), a deck (Annotated Figure A) defined by the cartridge body, wherein the deck is configured to compress tissue ([187]) against an anvil 1316 (figure 105) of the surgical stapler; a plurality of staple openings (Annotated Figure A) formed in the deck, a plurality of 

    PNG
    media_image1.png
    652
    665
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    457
    478
    media_image2.png
    Greyscale

With respect to claim 2, Shelton et al. disclose that the first pocket 1324 and the second pocket 1324 open to an upper end of the driver body.  See Annotated Figure B.  
With respect to claim 3, Shelton et al. disclose that each of the staple drivers 1302 further includes a first boss (Annotated Figure C) disposed on the first lateral side of the driver body and a second boss (Annotated Figure C) disposed on the second lateral side of the driver body, wherein the first boss defines a sidewall (Annotated Figure C) of the first pocket 1324, wherein the second boss defines a sidewall (Annotated Figure C) of the second pocket 1324.

    PNG
    media_image3.png
    440
    490
    media_image3.png
    Greyscale

With respect to claim 4, Shelton et al. disclose that the first pocket 1324 is defined by a first chamfered surface (Annotated Figure C) on the first lateral side of the driver body, wherein the second pocket 1324 is defined by a second chamfered surface (Annotated Figure C) on the second lateral side of the body.  
With respect to claim 5, Shelton et al. disclose that the upper portions (Annotated Figure C) of the first and second chamfered surfaces are angled toward one another.  
With respect to claim 12, Shelton et al. disclose that the cartridge body extends linearly along a longitudinal axis (figure 2).  
With respect to claim 13, Shelton et al. disclose a surgical stapler 10 (figure 1) comprising a first stapler half 20 (figure 1, [186]) having a first distal portion that supports an 
With respect to claim 14, Shelton et al. disclose that each of the staples 1300 includes a crown (crown-driver 1302, [330], [331]) from which the pair of legs 1304, 1306 extends, wherein the anvil 1316 is configured to form the legs of the staples such that leg tips of each staple are laterally offset (figure 100) from one another and the crown on opposed sides of the crown when the legs are formed.  
With respect to claim 17, Shelton et al. disclose a staple cartridge 42 (figure 2, [190]) configured for use with a surgical stapler 10 (figure 1, [189]), comprising a cartridge body (Annotated Figure A), a deck (Annotated Figure A) defined by the cartridge body, wherein the deck is configured to compress tissue ([187]) against an anvil 1316 (figure 105) of the surgical stapler; a plurality of staple openings (Annotated Figure A) formed in the deck, a plurality of staples 1300 (figure 96, [308]) disposed within the staple openings, wherein each of the staples includes a first leg 1304 (figure 96, [308]) and a second leg 1306 (figure 96, [308]), and a plurality of staple drivers 1302 (figure 105, [330]) disposed within the staple openings, wherein the staple drivers are actuatable (cam surface 1330 of driver 1302, cam sled 78, figure 105, [330]) to drive the staples through tissue (figure 105) and against the anvil 1316 (figure 105) to 
With respect to claim 18, Shelton et al. disclose that an upper end (Annotated Figure B) of each of the staple drivers 1302 is configured to support the respective staple 1300, wherein the first and second chamfered surfaces extend to the upper end (Annotated Figures B and C).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Harris et al. (US Patent Publ. No. 2015/0297235).
With respect to claim 6, Shelton et al. disclose all of the limitations of claim 1, as cited above, including a deck (Annotated Figure A). 

Harris et al. disclose a staple cartridge 2010 including a plurality of stand-off members 2051, 2053 disposed on the deck 2011, wherein the stand-off members 2051, 2053 project away from the deck 2011 and are configured to engage tissue (figure 55, [0308]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge to include a plurality of stand-off members disposed on and projecting away from the deck as taught by Harris et al. to support and protect the tips of the staple legs ([0309]).    
With respect to claim 7, Shelton et al. as modified by Harris et al. teach all of the limitations of claim 6 as cited above, and Harris et al. further discloses that each of at least some of the stand-off members 2051 includes an end portion 2059 (figure 55A, [0310]) that wraps around a portion of an adjacent staple opening 2050.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge to include a stand-off member having an end portion that wraps around an adjacent staple opening as taught by Harris et al. to protect the staple tips and to prevent the staple tips from becoming caught on the staple opening sidewall ([0310]).
With respect to claim 8, Shelton et al. as modified by Harris et al. teach all of the limitations of claim 7 as cited above, and Harris et al. further disclose wherein the end portion 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge to include a rounded end surface as taught by Harris et al. to prevent the staple tips from becoming caught on the staple opening sidewall ([0310]).

    PNG
    media_image4.png
    545
    517
    media_image4.png
    Greyscale
  
With respect to claim 9, Shelton et al. as modified by Harris et al. teach all of the limitations of claim 6 as cited above, and Harris et al. further disclose that stand-off members include a ramp feature 2053 (figure 55, [0308]) disposed at a distal end of the deck.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge to include a ramp feature disposed at a distal end of the deck as taught by Harris et al. to facilitate the insertion of tissue between the cartridge and the anvil ([0308]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Harris et al. as applied to claim 9 above, and further in view of Shelton et al. (US Patent Publ. No. 2012/0080498).
With respect to claim 10, Shelton et al. as modified by Harris et al. teach a staple cartridge, including all of the limitations of claim 9 as cited above.  Shelton et al. as modified by Harris et al. fail to disclose a post disposed at a distal end of the deck, wherein the ramp feature is arranged distally of and in longitudinal alignment with the post along a longitudinal axis of the staple cartridge.  
Shelton et al. ‘498 disclose a staple cartridge including a post 10059 disposed at a distal end of the deck (figure 358, [716]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple cartridge of Shelton et al. in view of Harris et al. to include a post disposed at a distal end of the deck as taught by Shelton et al. ‘498 to control the tissue gap between the anvil and the cartridge ([716]).  Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the staple cartridge of Shelton et al. in view of Harris et al. to position the post as taught by Shelton et al. ‘498 such that the ramp feature is arranged distally of and in longitudinal alignment with the post along a longitudinal axis of the staple cartridge so that tissue will meet the ramp feature first, in order to maintain the function of the ramp feature as facilitating the insertion of tissue between the cartridge and the anvil ([0308]).  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Shelton et al. (US Patent Publ. No. 2012/0080498).
Shelton et al. disclose all of the limitations of claim 1, as cited above, and further disclose an elongate slot 62 (figure 2, [190]) formed in the deck, wherein the elongate slot is configured to slidably receive a cutting member 80 (figure 2, [192]) therethrough, wherein the staple openings are arranged alongside the elongate slot ([193]).END9206USNP 1 - 44 - (b) a pair of elongate ribs disposed on the deck, wherein the elongate ribs extend longitudinally along opposed lateral sides of the elongate slot.  
Shelton et al. fail to disclose a pair of elongate ribs disposed on the deck, wherein the elongate ribs extend longitudinally along opposed lateral sides of the elongate slot.  
Shelton et al. ‘498 disclose a staple cartridge including a pair of elongate ribs 11019 (figure 273, [0690]) disposed on the deck, wherein the elongate ribs extend longitudinally along opposed lateral sides of the elongate slot (figure 273, [0690]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge to include a pair of elongate ribs disposed on the deck, wherein the elongate ribs extend longitudinally along opposed lateral side of the elongate slot as taught by Shelton et al. ‘498 to prevent lateral movement of tissue or a tissue thickness compensator ([0690]).    
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. in view of Baxter et al. (US Patent Publ. No. 2015/0173755).
With respect to claim 15, Shelton et al. disclose all of the limitations of claim 13 as cited above, and further disclose the second stapler half including a firing assembly (E-beam 50, figures 2 and 3, [190], wherein the firing assembly 50 is selectively actuatable distally ([190]) to 
Shelton et al. fails to disclose an underside of the firing assembly including a recess, and a resilient member, wherein when the staple cartridge is absent from the second distal portion, the resilient member is configured to bias the firing assembly into a lockout state and thereby inhibit distal actuation thereof, wherein when the staple cartridge is initially seated within the second elongate member, the firing assembly is configured to assume a firing state in which the firing assembly is translatable distally over the resilient member in a deflected state such that a portion of the resilient member is received within the recess of the firing assembly. 
Baxter et al. disclose a surgical stapler 10 (figure 1) and staple cartridge 8430 (figure 84) having a firing assembly (cutting head assembly 8973, figure 84, [0335]) including a recess (space between the foot 8977 and the channel 8414, and opening 8993, [335], figures 86 and 88), and a resilient member 8991, 8992 (figures 84 and 86, [0335]), wherein when the staple cartridge is absent from the second distal portion, the resilient member 8992 is configured to bias the firing assembly 8973 into a lockout state and thereby inhibit distal actuation thereof, wherein when the staple cartridge is initially seated within the second elongate member, the firing assembly is configured to assume a firing state in which the firing assembly is translatable distally over the resilient member in a deflected state such that a portion of the resilient member is received within the recess of the firing assembly (figures 86 and 88, [0335]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge and firing assembly to include a recess, and a resilient member, 
With respect to claim 16, Shelton et al. as modified by Baxter et al. teach all of the limitations of claim 15 as cited above, and Baxter et al. further discloses END9206USNP 1 -45- wherein when the staple cartridge is initially seated within the second elongate member, the firing assembly is configured to assume a firing state in which the firing assembly is translatable distally over the resilient member in a deflected state such that a portion of the resilient member is received within the recess of the firing assembly.  wherein the second stapler half further includes a guide member (lower jaw 8413, figure 84, [0311]) having a channel 8414 (figure 84, [0335]), wherein the resilient member 8992 extends longitudinally through the channel 8414 (figure 84), wherein the resilient member is configured to resiliently deflect within the channel when the firing assembly is advanced distally ([0335], figures 87 and 88).   
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the Shelton et al. staple cartridge to include a guide member having a channel, wherein the resilient member extends longitudinally through the channel, wherein the resilient member is configured to resiliently deflect within the channel when the firing assembly is advanced distally, as taught by Baxter et al. to provide a lockout system to prevent advancement of the firing assembly and cutter if a new staple cartridge is not inserted in the stapler.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Penna disclose a surgical stapler including drivers having pockets (figure 12).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner
Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731